Case 2:20-cv-00669-FMO-MAA Document 8 Filed 05/14/20 Pagelofi Page ID#:24

 

 

 

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
RODNEY MAYE CASE NUMBER:
2:20-cv-00669-FMO (MAA)
PLAINTIFF(S),
Vv.
UNIDENTIFIED ENTITIES et al. JUDGMENT
(Failure to Pay Full Filing Fee)
DEFENDANT(S).
On January 22, 2020 , plaintiff was permitted, pursuant to 28 U.S.C. § 1915, to

 

file the above-referenced action without prepayment of the full filing fee of $350.00, but plaintiff was ordered
to pay to the Clerk of Court the [J full filing fee LJ initial partial filing fee.

By Order to Show Cause dated March 3, 2020 and April 22, 2020 , plaintiff was ordered to
show cause why this action should not be dismissed without prejudice for plaintiffs failure to timely pay the
full filing fee LJ initial partial filing fee. Plaintiff has failed to file a sufficient response to the Order to Show
Cause or pay the [¥] full filing fee LJ initial partial filing fee within the time allowed.

 

THEREFORE, IT IS ADJUDGED that this action is dismissed without prejudice for plaintiff's failure to
comply with 28 U.S.C. § 1915.

May 14, 2020 /s/ Fernando M. Olguin

 

 

Date United States District Judge

Presented by: i p>) 2S

 

 

United States Magistrate Judge

 

IFP-2 (02/18) JUDGMENT (Failure to Pay Full Filing Fee)
